Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

3.	Claim 1, 4, 6, 7 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention. 
Durnwald (US 5,971,553) discloses a vehicular interior rearview mirror assembly comprising a reflective element assembly portion (33A), said reflective element assembly portion including a mirror reflective element (EC mirror); said reflective element assembly portion comprising at least one pivot element (see column 5, lines 1-10), said pivot element providing adjustability of said mirror reflective element when said reflective element assembly portion is mounted within an interior cabin of a vehicle (see column 5, lines 1-10); a cap portion (21A), said cap portion adapted to attach to said reflective element assembly portion (see Fig. 5); wherein said cap portion comprises at least one accessory (43A), see column 4, lines 60-64; wherein said at least one accessory comprises an accessory module (25, 25A) insertable at least partially into said cap portion (see figures 4 and 5); and wherein insertion of said accessory module into said cap portion connects said accessory module to said cap portion both mechanically and electrically (see figures 4 and 5), wherein said cap portion includes a connector (29, 29A) for connecting to a vehicle wiring harness (the wire attached to element (25, 25A), shown in Figures 4 and 5), wherein said mirror reflective element comprises an electro-optic mirror reflective element assembly (see column column 3, lines 24-38 and column 4, lines 47-.
4.	Claim 1, 5, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention. 
DeVries, Jr et al (US 6,158,655) discloses a vehicular interior rearview mirror assembly comprising a reflective element assembly portion (410), said reflective element assembly portion including a mirror reflective element (412); said reflective element assembly portion comprising at least one pivot element (416), said pivot element providing adjustability of said mirror reflective element when said reflective element assembly portion is mounted within an interior 
wherein said reflective element assembly portion comprises a first sub-assembly (412) and said cap portion comprises a second sub-assembly (414), and wherein said second sub-assembly of said cap portion is attached to said first sub-assembly of said reflective element assembly portion (see figures 9-11). Note figures 9-11 along with the associated description thereof.
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durnwald (US 5,971,553) in view Desmond et al (US 5,572,354) .
	Durnwald discloses all of the subject matter claimed, note the above explanation, except for the particular details of the adjustable double pivoted support (mount) member extends from said pivot element and through said aperture of the cap portion.
	Desmond et al teaches it is well known to use and employ an adjustable double pivoted support (mount) member (10) having one end (17, 19) pivotably attached to an aperture (22) disposed in a base /cap body (21) of an interior rearview mirror assembly (see Fig. 1) and other end  pivotally attached to a support member (12) in the same field of endeavor for the purpose of attaching the interior rearview mirror assembly to a windshield within the interior cabin of the vehicle (see figure 1-2 and 8-9 along with the associated description thereof).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the aperture (23) of Durnwald to include one end of a typical, well known adjustable double pivoted support (mount) member and the other end pivotally attached to a support member (12) for attaching the interior rearview mirror assembly to a windshield within the interior cabin of the vehicle, as taught by Desmond et al, in order to similarly allow a driver to view traffic to the rear of a vehicle. 
	As to the limitations of claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the accessory module (25, 25A) imparts at least one user input at the other end of the wire of the accessory module in order to control one or more of the indicators and displays of the interior rearview mirror assembly.
7.	Claims 11-13, 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durnwald (US 5,971,553) in view Heslin et al (US 6,326,613).

Heslin et al teaches it is well known to use and employ a video display device (70) and disposed the video display device behind a reflective element mirror (38), which comprises a transflective/electrochromic (EC) mirror element (see Fig. 2) in the same field of endeavor for the purpose of displaying information to a driver of a vehicle (see Fig. 1 along with the associated description thereof).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the interior rearview mirror assembly of Durnwald to include a video display device (70) and position the video display device behind the reflective element mirror (EC), as taught by Heslin et al, in order to display a high brightness and good contrast informational image to a driver of a vehicle.
	As to the limitations of claim 13, the examiner takes Official Notice that it is well known to use and employ a video device display having a backlit video display screen with a light emitting diode in the same field endeavor for the purpose of obtaining a low power consuming display device which produces a high contrast informational image to a driver of a vehicle.
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a video device display of Durnwald in view of Heslin et al to include a video display device (70) having a backlit video display screen which is backlit with a light emitting diode, as well known in the art, in order to provide a low power consuming display device which produces a high contrast informational image to a driver of a vehicle.
s 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durnwald (US 5,971,553) in view Bane (US 5,133,141) .
Durnwald discloses all of the subject matter claimed, note the above explanation, except the said cap portion having a personalized cap portion with an indicia of a logo/brand. 
Bane teaches it is well known to use and employ a cap portion (1) of an interior rearview mirror assembly (3) to have an indicia of a logo/brand (see column 2, lines 29-38) in the same field of endeavor for the purpose of displaying/advertising information to individuals (see figures 1 and 5 along with the associated description thereof.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cap portion of the interior rearview mirror assembly of Durnwald to include to an indicia of a logo/brand, as taught by Bane, in order display and/or advertise information to individuals.
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 7,289,037. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (16/949,633) discloses no additional invention or discovery other than what was already claimed and patented in U.S. Patent No. 7,289,037 or what would have been obvious to one of ordinary skill in the art at the time the invention was made. 
Claim 14 of U.S. Patent 7,289,037 discloses a vehicular interior rearview mirror assembly comprising: a reflective element assembly portion, said reflective element assembly .
11.	Claims 19, 20, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
March 25, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872